Citation Nr: 9912273	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a substantive appeal of a March 7, 1997, rating 
decision was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO) which found that the veteran had failed to 
perfect an appeal in a prior matter.  The prior matter was a 
March 7, 1997 rating decision in which the veteran had been 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
increased evaluations for post-traumatic stress disorder and 
a right thigh wound, and a compensable evaluation for 
residuals of a fracture of the right third metatarsal.  Under 
the facts and circumstances of this case as discussed below 
the Board construes certain written statements provided to 
the RO as requests to reopen the prior matter.  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran did not file a substantive appeal within 60 days 
of the issuance of the Statement of the Case or within one 
year of the date of notification of the rating decision 
denying entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
increased evaluations for post-traumatic stress disorder and 
a right thigh wound, and a compensable evaluation for 
residuals of a fracture of the right third metatarsal.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
increased evaluations for post-traumatic stress disorder and 
a right thigh wound, and a compensable evaluation for 
residuals of a fracture of the right third metatarsal as the 
veteran did not file a timely substantive appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has no jurisdiction to consider an appeal which 
does not conform with law.  38 U.S.C.A. § 7108 (West 1991).  
An appeal consists of a written Notice of Disagreement (NOD) 
timely filed with an agency of original jurisdiction (AOJ) 
and, after an AOJ provides a Statement of the Case (SOC), a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1998).

A Substantive Appeal perfects the appeal to the Board and 
frames the issues.  Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  It consists of a properly completed VA Form 9 or 
other writing containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions required to perfect an appeal.  38 C.F.R. § 20.202 
(1998).  A Substantive Appeal must be filed within 60 days 
from the date that an AOJ mails a SOC to a claimant or within 
one-year from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1997).  
Where there is a timely filed NOD but no timely filed 
Substantive Appeal, the appeal is untimely, and the Board 
must dismiss the claim.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

In this case, the AOJ determination giving rise to the appeal 
is a rating decision dated March 7, 1997.  The veteran was 
notified of this decision on March 17, 1997.  The RO received 
a timely NOD from the veteran on March 10, 1998 and, on March 
17, 1998, the RO issued a SOC to the veteran along with a 
letter explaining his appellate rights and responsibilities.  
However, the RO did not receive the veteran's VA Form 9, 
dated July 16, 1998, until July 21, 1998, more than 60 days 
from the date of the issuance of the SOC and more than one 
year from the date of mailing of the notification of the 
appealed rating.  See also 38 C.F.R. § 20.305(a) (1998).  
Between the issuance of the SOC and the RO's receipt of the 
VA Form 9 the RO received no writing from the veteran which 
reasonably could be construed as a timely Substantive Appeal 
or as a timely request for an extension of time within which 
to file a Substantive Appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.303 (1997).

In consideration of the foregoing, it is apparent that the 
veteran has failed to timely file a substantive appeal and 
that the Board is constrained to dismiss the claim under 
38 U.S.C.A. § 7105(d)(5).

By statements received by the RO in July, August and 
September 1998 the veteran reasserted his claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
increased evaluations for post-traumatic stress disorder and 
a right thigh wound, and a compensable evaluation for 
residuals of a fracture of the right third metatarsal.  The 
Board construes these statements as a request to reopen those 
claims.


ORDER

The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, increased evaluations for post-traumatic stress 
disorder and a right thigh wound, and a compensable 
evaluation for residuals of a fracture of the right third 
metatarsal were not timely appealed, and the appeal is 
dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

